DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/22 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “direction along bottom face” on line 14 of claim 1 as amended is missing an article, and should be changed to “direction along a bottom face”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gough et al. (US 6,866,577 B2) (hereinafter “Gough”) in view of Wang (US 2012/0170218 A1) (hereinafter “Wang”) and further in view of Yamada (JP 2014-175265 A English machine translation) (hereinafter “Yamada”). Each of the references is in the applicant’s field of endeavor, fan units. These three references, when considered together, teach all of the elements recited in claim 1 of this application.
Regarding claim 1, Gough discloses a fan unit (1) detachably attached on a side face (24) of a housing (20, see annotated Fig. 2 below, the capitalized annotations denoting claim limitations), the fan unit comprising a fan (3), the fan unit (1) is configured to be detached from the housing in a first direction along the side face of the housing (horizontally to the right by the tabs 30 releasing from the slots 29 in Fig. 2), the second direction is a direction away from the bottom face of the housing (vertically upward, away from the bottom face labeled in annotated Fig. 2 below). 
	
    PNG
    media_image1.png
    695
    975
    media_image1.png
    Greyscale

Gough does not explicitly disclose the fan configured to be detachably attached to the fan unit through an opening with which the fan unit is formed, wherein the fan unit is configured to detachably support the fan so that when the fan unit is attached to the housing, the opening is not covered by the housing and directions in which the fan is attached to and detached from the fan unit are made different from directions in which the fan unit is attached to and detached from the housing, the fan is configured to be detached through the opening in a second direction along the side face of the housing while the fan unit is attached to the side face of the housing, the second direction being different from the first direction, the housing is attached to a back face of a display device, the first direction is a direction along bottom face of the housing opposed against the back face of the display device.
Wang teaches the fan (20) configured to be detachably attached to the fan unit (see annotated Fig. 2 below, the capitalized annotations denoting claim limitations, Fig. 3 showing the attached configuration and Fig. 2 showing the detached configuration) through an opening with which the fan unit is formed (16, Fig. 2), wherein the fan unit is configured to detachably support the fan (Figs. 2 and 3) so that when the fan unit is attached to the housing, the opening is not covered by the housing (in Gough modified with the fan unit of Wang, the opening 16 of Wang would not be covered by the housing of Gough) and directions in which the fan is attached to and detached from the fan unit (vertical in Wang) are made different from directions in which the fan unit is attached to and detached from the housing (horizontal, see first and second directions in the annotated figures), the fan (20) is configured to be detached through the opening (16) in a second direction (vertically, annotated Fig. 2) along the side face of the housing while the fan unit is attached to the side face of the housing, the second direction being different from the first direction (Wang’s fan can be detached from its fan unit along the side face of Gough’s housing). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Gough by adding the detachable fan unit as taught by Wang in order to facilitation changing a malfunctioning fan from above the housing if access is insufficient to the sides of the housing.

    PNG
    media_image2.png
    909
    555
    media_image2.png
    Greyscale


Wang does not explicitly teach the housing is attached to a back face of a display device, the first direction is a direction along bottom face of the housing opposed against the back face of the display device.
Yamada teaches the housing (13, 15) is attached to a back face (24) of a display device (20, 21, annotated Figs. 9A and 9B below, the capitalized annotations denoting claim limitations), the first direction is a direction along bottom face of the housing (13, 15) opposed against the back face of the display device (see annotated Figs. 9A and 9B below). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Gough with the structure of Yamada in order to save space and allow fan replacement when there is limited space behind the display device since the display device may be mounted on a wall structure.

    PNG
    media_image3.png
    876
    725
    media_image3.png
    Greyscale

Regarding claim 4, Gough discloses a fan unit (1) detachably attached on a side face (24) of a housing (20, see annotated Fig. 2, above), the fan unit comprising a fan (3), the fan unit (1) is configured to be detached from the housing in a first direction along the side face of the housing (horizontally to the right by the tabs 30 releasing from the slots 29 in Fig. 2). Gough does not explicitly disclose the fan is a plurality of fans configured to be detachably attached to the fan unit through an opening with which the fan unit is formed, wherein the plurality of fans are located adjacent to one another in a lateral direction, wherein the fan unit is configured to detachably support the plurality of fans so that when the fan unit is attached to the housing, the opening is not covered by the housing and directions in which the fans are attached to and detached from the fan unit are made different from directions in which the fan unit is attached to and detached from the housing, the fans are configured to be detached through the opening in a second direction along the side face of the housing while the fan unit is attached to the side face of the housing, the second direction being different from the first direction, wherein either of the fans can be detached from the fan unit through the opening while the fan unit is attached to the side face of the housing.
Wang teaches wherein the fan unit is configured to detachably support the fan (20, Figs. 2 and 3) so that when the fan unit is attached to the housing, the opening is not covered by the housing (in Gough modified with the fan unit of Wang, the opening 16 of Wang would not be covered by the housing of Gough) and directions in which the fan is attached to and detached from the fan unit (vertical in Wang) are made different from directions in which the fan unit is attached to and detached from the housing (horizontal, see first and second directions in the annotated figures), the fan (20) is configured to be detached through the opening (16) in a second direction (vertically, annotated Fig. 2) along the side face of the housing while the fan unit is attached to the side face of the housing, the second direction being different from the first direction (Wang’s fan can be detached from its fan unit along the side face of Gough’s housing). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Gough by adding the detachable fan unit as taught by Wang in order to facilitation changing a malfunctioning fan from above the housing if access is insufficient to the sides of the housing. Wang does not explicitly teach the fan is a plurality of fans configured to be detachably attached to the fan unit through an opening with which the fan unit is formed, wherein the plurality of fans are located adjacent to one another in a lateral direction, wherein either of the fans can be detached from the fan unit through the opening while the fan unit is attached to the side face of the housing.
Horiuchi teaches the fan is a plurality of fans (103b, eight fans are shown in Fig. 1) configured to be detachably attached to the fan unit (3) through an opening with which the fan unit is formed (see annotated Fig. 1 below, the capitalized annotations denoting claim limitations), wherein the plurality of fans are located adjacent to one another in a lateral direction (four are adjacent in a lateral direction in Fig. 1), wherein either of the fans can be detached from the fan unit through the opening while the fan unit is attached to the side face of the housing (101, Fig. 1 shows one being detached from the fan unit). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Gough by specifying the fans are a plurality of fans laterally adjacent as taught by Horiuchi in order to assure partial airflow through an electronic device to which it is attached in the event that one of the lateral fans fails. 

    PNG
    media_image4.png
    718
    561
    media_image4.png
    Greyscale

Regarding claim 5, Gough discloses a fan unit (1) detachably attached on a side face (24) of a housing (20, see annotated Fig. 2, above), the fan unit comprising a fan (3), the fan unit (1) is configured to be detached from the housing (20) in a first direction along the side face of the housing (horizontally to the right by the tabs 30 releasing from the slots 29 in Fig. 2). Gough does not explicitly disclose the fan is a plurality of fans configured to be detachably attached to the fan unit through an opening with which the fan unit is formed, wherein the plurality of fans are located adjacent to one another in a lateral direction, wherein the fan unit is configured to detachably support the plurality of fans so that when the fan unit is attached to the housing, the opening is not covered by the housing and directions in which the plurality of fans are attached to and detached from the fan unit are made different from directions in which the fan unit is attached to and detached from the housing, and at least one of the plurality of fans is configured to be detached from the fan unit through the opening in a second direction along the side face of the housing while the fan unit is attached to the side face of the housing, the second direction being different from the first direction.
Wang teaches wherein the fan unit is configured to detachably support the fan (20, Figs. 2 and 3) so that when the fan unit is attached to the housing, the opening is not covered by the housing (in Gough modified with the fan unit of Wang, the opening 16 of Wang would not be covered by the housing of Gough) and directions in which the fan is attached to and detached from the fan unit (vertical in Wang) are made different from directions in which the fan unit is attached to and detached from the housing (horizontal, see first and second directions in the annotated figures). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Gough by adding the detachable fan unit as taught by Wang in order to facilitation changing a malfunctioning fan from above the housing if access is insufficient to the sides of the housing. Wang does not explicitly teach the fan is a plurality of fans configured to be detachably attached to the fan unit through an opening with which the fan unit is formed, wherein the plurality of fans are located adjacent to one another in a lateral direction, and at least one of the plurality of fans is configured to be detached from the fan unit through the opening in a second direction along the side face of the housing while the fan unit is attached to the side face of the housing, the second direction being different from the first direction.
Horiuchi teaches the fan is a plurality of fans (103b, eight fans are shown in Fig. 1) configured to be detachably attached to the fan unit (3) through an opening with which the fan unit is formed (see annotated Fig. 1, above), wherein the plurality of fans are located adjacent to one another in a lateral direction (four fans 103b are adjacent in a lateral direction in Fig. 1), and at least one of the plurality of fans (103b) is configured to be detached from the fan unit (3) through the opening in a second direction (vertically) along the side face of the housing (101) while the fan unit is attached to the side face of the housing (101, see a single fan 103b being detached in annotated Fig. 1), the second direction (vertical) being different from the first direction (horizontal, disclosed by Gough). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Gough by specifying the fans are a plurality of fans laterally adjacent as taught by Horiuchi in order to assure partial airflow through an electronic device to which it is attached in the event that one of the lateral fans fails.

Response to Arguments
Applicant's arguments filed 4/19/22 have been fully considered but they are not persuasive. Related to claim 1, Applicant argues on pages 5 – 6 of the Remarks that the cited art fails to disclose that the fan and the fan unit are detached in the configurations shown in Figs. 4, 19, and 20. In response, the Office respectfully disagrees and notes that the rejection of claim 1 for obviousness, which now incorporates much of the subject matter of cancelled claim 3, is based on a combination of three references. Applicant has not pointed out any particular errors in the rejections from the final action of 11/19/21. Therefore, Applicant’s arguments are not sufficient to overcome the prima facie case of obviousness. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anolik et al. (US 2017/0002835 A1) discloses a fan unit detachably attached on a side face of a housing, the fan unit comprising a plurality of fans located adjacent to each other in a lateral direction, relevant to claims 4 and 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762